DETAILED ACTION
This office action is in response to amendment filed on Feb. 26, 2020.
Claims 1-28 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-10, 15-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Ellington et al. (US Pub. No. 20090320019 A1 hereinafter “Ellington”), and in view of Iyer (US Patent No. 10,581,675 B1 hereinafter “Iyer”) and further view of Kopp et al. (US Pub. No. 20190311298 A1 hereinafter “Kopp”) and Botti et al. (US Pub. No. 20160092185 A1 hereinafter “Botti”)
Per claims 1 and 21
Ellington discloses
A method for creating a package, including a payload, for deployment to a set of devices, the method comprising: 
receiving the payload, wherein the payload has an associated set of payload parameters concerning a deployment of the payload to the set of devices ([0005] “The software deployment program is configured to query a user for deployment parameters corresponding to software to be deployed to a target computing device(s) and create a plan [a package] for deploying software to a target computing device(s) which can be performed automatically”); and 
using a processor, automatically creating the package for the deployment to the set of devices ([0005] “create a plan [a package] for deploying software to a target computing device(s) which can be performed automatically”), wherein the package comprises instructions for deploying the payload to the set of devices ([0065] “The user may be prompted to select how to proceed from this point from a list of options (903), including the options of editing the deployment choices (i.e. selected features of the software to be deployed to the target computing device)”)
Ellington discloses payload parameter but Ellington does not discloses wherein the instructions specify at least one of a plurality of operations derived from a machine learning model based at least on a subset of the associated set of parameters.
But Iyer discloses 
the instructions specify at least one of a plurality of operations derived from a machine learning model based at least on a subset of the associated set of parameters (Col.7 lines 56-59 “In one embodiment, the pattern learning module 327 may be a set of machine learning instructions configured to generate updated patterns 337 and new patterns 338 for storage in a parameter and pattern repository 336.” & col.8 lines 48-52 “In one embodiment, the pattern learning module 327 may implement machine learning processes using the information stored in the parameter and pattern repository 336 to generate the updated patterns for use by the application deployment system 320.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ellington and 
Ellington and Iyer do not disclose
the machine learning model is trained based on training data comprising a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the set of devices.
But Kopp discloses
the machine learning model is trained based on training data ([0005] “The device processor is configured to train the machine learned model using the training data, transmit a parameter vector of the trained model to the parameter server”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ellington and Iyer and further including the machine learning model is trained based on training data as taught by Kopp in order to provide training a machine learned model from a plurality of distributed worker devices, calculate, and transmit, in response to a communication from 
Ellington, Iyer and Kopp do not disclose
a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the set of devices.
But Botti disclose
a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the environments ([0010] “receive metadata attributes characterizing a development process of the software application; assess a risk of deploying the application based on the received metadata attributes [payload parameter]; and select a deployment environment for the software application from among one or more deployment environments based on the assessed risk” & [0013] “FIGS. 2A-2F show various embodiments of methods to identify application attributes and the associated development environment attributes used to select a hosting deployment environment” & [0031] “calculating a Deployment Risk Index (DRI) based on the code development process attributes” & [0034] “identify all the candidate deployment models (each represented by a DRI [a set of labels classify an risk (i.e. impact)] ) from the set that are within the threshold value (i.e., DRI<RTV) and the engine (or an administrator) may select one deployment model from that candidate set.  Then, Deployment Selection Engine 35 deploys the workload onto a deployment model that reduces the overall risk by selecting at 123 the deployment model with the least DRI score.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ellington, Iyer and Kopp and further including a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the environments as taught by Botti in order to provide a system and method of deploying a software application to a hosting environment and convey the software application's attributes to the deployment and operations entities, which use this information to optimize the selection of deployment and operation actions.

Per claims 2, 10, 16, and 22
The rejection of claims 1, 9, 15, and 21 are incorporated
Ellington further discloses
wherein the automatically creating the package for the deployment to the set of devices comprises processing metadata, or other submission parameters, associated with the “Each plan may include a list of deployment tasks that may be immediately executed when the deployment plan is created”)

Per claims 9 and 15
Ellington discloses
A method for deploying a package to a fleet, the method comprising: 
assessing the fleet to determine a set of fleet parameters associated with a deployment of the package to the fleet ([0005] “The software deployment program is configured to query a user for deployment parameters corresponding to software to be deployed to a target computing device(s) and create a plan [a package] for deploying software to a target computing device(s) [a fleet] which can be performed automatically”); and 
using a processor, automatically creating a deployment plan for deploying the package to the fleet ([0005] “create a plan [a package] for deploying software to a target computing device(s) which can be performed automatically”), wherein the deployment plan comprises instructions for deploying the package to the fleet ([0065] “The user may be prompted to select how to proceed from this point from a list of options (903), including the options of editing the deployment choices (i.e. selected features of the software to be deployed to the target computing device)”)
Ellington discloses fleet parameter but Ellington does not disclose the instructions specify at least one of a plurality of operations derived from a machine learning model based at least on a subset of the set of fleet parameters.
But Iyer discloses 
the instructions specify at least one of a plurality of operations derived from a machine learning model based at least on a subset of the associated set of parameters (Col.7 lines 56-59 “In one embodiment, the pattern learning module 327 may be a set of machine learning instructions configured to generate updated patterns 337 and new patterns 338 for storage in a parameter and pattern repository 336.” & col.8 lines 48-52 “In one embodiment, the pattern learning module 327 may implement machine learning processes using the information stored in the parameter and pattern repository 336 to generate the updated patterns for use by the application deployment system 320.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ellington and teaching of Iyer including the instructions specify at least one of a plurality of operations derived from a machine learning model based at least on a subset of the associated set of parameters in order to provide an application deployment system executes a learning phase wherein application configuration patterns are added, modified, improved, and 
Ellington and Iyer do not disclose
the machine learning model is trained based on training data comprising a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the set of devices.
But Kopp discloses
the machine learning model is trained based on training data ([0005] “The device processor is configured to train the machine learned model using the training data, transmit a parameter vector of the trained model to the parameter server”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ellington and Iyer and further including the machine learning model is trained based on training data as taught by Kopp in order to provide training a machine learned model from a plurality of distributed worker devices, calculate, and transmit, in response to a communication from a worker device of the plurality of worker devices, a set of central parameters to the respective worker device from which the communication originated.
Ellington, Iyer and Kopp do not disclose
a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the set of devices.
But Botti disclose
a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the environments ([0010] “receive metadata attributes characterizing a development process of the software application; assess a risk of deploying the application based on the received metadata attributes [payload parameter]; and select a deployment environment for the software application from among one or more deployment environments based on the assessed risk” & [0013] “FIGS. 2A-2F show various embodiments of methods to identify application attributes and the associated development environment attributes used to select a hosting deployment environment” & [0031] “calculating a Deployment Risk Index (DRI) based on the code development process attributes” & [0034] “identify all the candidate deployment models (each represented by a DRI [a set of labels classify an risk (i.e. impact)] ) from the set that are within the threshold value (i.e., DRI<RTV) and the engine (or an administrator) may select one deployment model from that candidate set.  Then, Deployment Selection Engine 35 deploys the workload onto a deployment model that reduces the overall risk by selecting at 123 the deployment model with the least DRI score.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ellington, Iyer and Kopp and further including a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the environments as taught by Botti in order to provide a system and method of deploying a software application to a hosting environment and convey the software application's attributes to the deployment and operations entities, which use this information to optimize the selection of deployment and operation actions.


The rejection of claims 1, 9, 15, and 21 are incorporated
Ellington discloses deploy a software application to computing device but Ellington, Iyer and Botti do not disclose
machine learning model is trained to minimize an error function associated with a deployment of the package.
Kopp further discloses
machine learning model is trained to minimize an error function ([0027] “systems and methods are provided for training a model using a gradient descent process on a large number of devices with each device holding a respective piece of training data without sharing data sets” & [0028] “Gradient descent is used to minimize the error functions”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer and Botti further including machine learning model is trained to minimize an error function as taught by Kopp in order to using an optimization method such as gradient descent includes determining how close the model estimates the target function.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by Ellington, and in view of Iyer, Kopp and Botti and further view of Forman et al. (US Pub. No. 20080103996 A1 hereinafter “Forman”)
Per claims 4 and 24
The rejection of claims 1 and 21 are incorporated
Ellington, Iyer, Kopp and Botti do not disclose
wherein the set of labels comprises a first label classifying the impact as impactful and a second label classifying the impact as impact-less ([0058] “The measure of the effect can be determined by assuming the classification of each sample would be reversed if submitted for labeling 180 and then determining how big of an impact such a change would have on the classifier 3 (e.g., accuracy, F-measure, precision, recall, quantification, etc.)”)
But Forman discloses
the set of labels comprises a first label classifying the impact as impactful and a second label classifying the impact as impact-less ([0058] “The measure of the effect can be determined by assuming the classification of each sample would be reversed if submitted for labeling 180 and then determining how big of an impact such a change would have on the classifier 3 (e.g., accuracy, F-measure, precision, recall, quantification, etc.)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer, Kopp and Botti and further including the set of labels comprises a first label classifying the impact as impactful and a second label classifying the impact as impact-less as taught by Forman in order to pertain to machine learning and is particularly applicable to systems, methods and techniques for retraining a machine-learning classifier using re-labeled training samples.

Claims 5, 13, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Ellington, and in view of Iyer, Kopp and Botti and further view of Singh et al. (US Pub. No. 20150381711 A1 hereinafter “Singh”)

The rejection of claims 1, 9, 15, and 21 are incorporated
Ellington, Iyer, Kopp and Botti do not disclose
wherein the plurality of operations comprises actions related to which information to monitor and any trigger thresholds associated with monitored information.
But Singh discloses
the plurality of operations comprises actions related to which information to monitor and any trigger thresholds associated with monitored information ([0047] “In the illustrated example of FIG. 3, the example deployment monitor 302 monitors deployment environments (e.g., dependent environment 112 of FIG. 1) and determines whether to initiate a scaling operation and to what extent…the deployment monitor 302 may compare the workload to one or more thresholds and scale the number of virtual machines (e.g., sub-nodes) executing the workload accordingly.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer, Kopp and Botti and further including the plurality of operations comprises actions related to which information to monitor and any trigger thresholds associated with monitored information as taught by Singh in order to determine whether to initiate a scaling operation and to what extent in the deployment environment.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Ellington, and in view of Iyer, Kopp and Botti and further view of Lanner et al. (US Patent No. 10,162,619 B1 hereinafter “Lanner”)

The rejection of claims 1 and 21 are incorporated
Ellington, Iyer, Kopp and Botti do not disclose
wherein the plurality of operations comprises actions related to a schedule associated with the deployment of the package to the set of devices.
But Lanner discloses
the plurality of operations comprises actions related to a schedule associated with the deployment of the package to the set of devices (col.15 lines 56-60 “A client of the package management service 110 may run a software package assessment or deployment explicitly (e.g., using a StartPackageManagerUpdateWorkflow API) or based on a schedule”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer, Kopp and Botti and further including the plurality of operations comprises actions related to a schedule associated with the deployment of the package to the set of devices as taught by Lanner in order to perform in a "rolling" manner to update only a portion of a fleet in any particular window of time during deployment.

Claims 7, 8, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Ellington, and in view of Iyer, Kopp and Botti and further view of Vichare et al. (US Pub. No. 20200019393 A1 hereinafter “Vichare”)
Per claims 7 and 27
The rejection of claims 1 and 21 are incorporated

wherein the plurality of operations comprises actions related to gates associated with the deployment of the package to the set of devices.
But Vichare discloses
the plurality of operations comprises actions related to gates associated with the deployment of the package to the set of devices ([0033] “The server may determine, based on the variables, a risk score associated with the software package.  The risk score may predict a success rate associated with installing the software package on multiple computing devices.  For example, a high-risk score may indicate a high risk that the software package will be unsuccessful while a low risk score may indicate a low risk that the software package will be unsuccessful during installation.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer, Kopp and Botti and further including the plurality of operations comprises actions related to gates associated with the deployment of the package to the set of devices as taught by Vichare in order to provide a method of the deployment strategy may perform a selected rollout to reduce the influence of the variables that have the most adversely effect on the risk score.

Per claims 8 and 28
The rejection of claims 1 and 21 are incorporated
Ellington, Iyer, Kopp and Botti do not disclose
wherein the plurality of operations comprises actions related to watchdogs associated with the deployment of the package to the set of devices.
But Vichare discloses
the plurality of operations comprises actions related to watchdogs associated with the deployment of the package to the set of devices ([0033] “The server may determine, based on the variables, a risk score associated with the software package.  The risk score may predict a success rate associated with installing the software package on multiple computing devices.  For example, a high-risk score may indicate a high risk that the software package will be unsuccessful while a low risk score may indicate a low risk that the software package will be unsuccessful during installation.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer, Kopp and Botti and further including the plurality of operations comprises actions related to watchdogs associated with the deployment of the package to the set of devices as taught by Vichare in order to provide a method of the deployment strategy may perform a selected rollout to reduce the influence of the variables that have the most adversely effect on the risk score.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Ellington, and in view of Iyer, Kopp and Botti and further view of Williams et al. (US Pub. No. 20190347668 A1 hereinafter “Williams”)
Per claim 12 and 18
The rejection of claim 9 and 15 is incorporated

wherein the machine learning model is trained based on feedback concerning the deployment of the package to the fleet.
But Williams discloses
the machine learning model is trained based on feedback concerning the deployment of the package to the fleet ([0143] “The machine learning system 212 may initially train a model based on the training data.  As the lead scoring model is deployed and personalized messages are sent to users, the machine learning system 212 may receive feedback data 272 from a recipient device 270 (e.g., message was ignored, message was read, message was read and responded to) to further train the scoring model.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer, Kopp and Botti and further including the machine learning model is trained based on feedback concerning the deployment of the package to the fleet as taught by Williams in order to collect feedback from contacts of the client and the set of customization parameters include one or more surveys defined by the client.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Ellington, and in view of Iyer, Kopp and Botti and further view of Zhang et al. (US Pub. No. 20080256219 A1 hereinafter “Zhang”)
Per claims 14 and 20
The rejection of claims 9 and 15 are incorporated
Ellington, Iyer, Kopp and Botti do not disclose
wherein the plurality of operations comprises actions corresponding to generating information regarding a minimum scanning tree comprising a set of devices in the fleet.
But Zhang discloses
the plurality of operations comprises actions corresponding to generating information regarding a minimum scanning tree comprising a set of devices in the fleet ([0029] “deployment tree 32 may be created based on numerous factors…In addition, deployment tree 32 may be created automatically using procedures such as the DHCP discover procedure for adding target devices depicted in FIGS. 4 and 5.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ellington, Iyer, Kopp and Botti and further including the plurality of operations comprises actions corresponding to generating information regarding a minimum scanning tree comprising a set of devices in the fleet as taught by Zhang in order to define the parent-child relationships among root node device, internal node devices, and leaf node devices.

Response to Arguments
Applicant’s arguments filed on Feb. 26, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant's arguments with respect to claims 1, 9, 15, and 21, the cited references do not teach or suggest “wherein the machine learning model is trained based on training data comprising a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the set of devices”

Examiner disagrees.
		First, examiner cited prior arts Ellington discloses payload parameter and Iyer discloses machine learning model based at least on a subset of the associated set of payload parameters in col.8 lines 48-52 “the pattern learning module 327 may implement machine learning processes using the information stored in the parameter”
		Second, Examiner added Kopp to discloses “the machine learning model is trained based on training data” in  paragraph [0005] “The device processor is configured to train the machine learned model using the training data” to support the insufficiency of Ellington and Iyer.
		As mentioned prior arts above do not disclose “a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the environments”, but Botti discloses this feature in paragraph [0010] “receive metadata attributes characterizing a development process of the software application; assess a risk of deploying the application based on the received metadata attributes [payload parameter]; and select a deployment environment for the software application from among one or more deployment environments based on the assessed risk” & [0013] “FIGS. 2A-2F show various embodiments of methods to identify application attributes and the associated development environment attributes used to select a hosting deployment environment” & [0031] “calculating a Deployment Risk Index (DRI) based on the code development process attributes” & [0034] “identify all the candidate deployment models (each represented by a DRI [a set of labels classify an risk (i.e. impact)] ) from the set that are within the threshold value (i.e., DRI<RTV) 
		Therefore, the combination of Ellington, Iyer, Kopp, and Botti teaches “machine learning model based at least on a subset of the associated set of payload parameters & the machine learning model is trained based on training data comprising a mapping between the at least the subset of the associated set of payload parameters and a set of labels classifying an impact of deploying the payload to the set of devices”
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, 9, 15, and 21.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191